IN THE UNITED STATES DISTRICT couRTURGRUISTRICT COUR"

THE SOUTHERN DISTRICT OF GEORGIA OUier District of GA
Filed In Office

SAVANNAH DIVISION .
—_4tl2t_2¢
fepiy coe

CASE NO. CV413-089

JULIET D. KEARSE,

 

Plaintiff,
We

THE MAYOR AND ALDERMEN OF THE
CITY OF SAVANNAH, GEORGIA,

Defendant.

— i ea a eae ei eae ieee

 

ORDER
Before the Court is Defendant The Mayor and Aldermen
of the City of Savannah’s Motion for Summary Judgment.
(Doc. 37.) For the following reasons, Defendant’s motion is
GRANTED.
BACKGROUND
In this case, Plaintiff Juliet D. Kearse claims that
Defendant discriminated against her when it terminated her
employment.! Plaintiff worked as a drinking water laboratory
analyst for Defendant from November 13, 2006 until February
25, 2011; {Dec. 37, Attach. 1 at 4-5.) Per Plaintiff, the
job of drinking water laboratory analyst involved a lot of

heavy lifting. (Id. at 5-6.) At the time, there were two

 

1 For the purposes of ruling on Defendant’s Motion for
Summary Judgment, the Court construes the facts in the
light most favorable to Plaintiff. See Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88, 106
S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986).

 

 
other lab analysts and the three lab analysts would take
turns working in different sections. (Id. at 6.) One
analyst would run the microbiology section, one would run
the spectro station, and one would work in titration and
then the three analysts would rotate to another section.
(Id.) It was important for the analysts to switch around to
the other stations. (Id.) The microbiology section “was the
really heavy section” where the analyst had to check for
chloroform, chlorine residual, bacteria, and other items.
(Id. at 5-6.) This section would entail lifting pans of
samples, containing forty to fifty bottles of water. (Id.)
The titration section also included lifting “a lot of”
liter bottles, whereas the spectro station “wasn’t really
heavy except for the liter bottles we had to lift.” (Id.)
The lab analysts’ job also included driving to different
sections of Savannah to test water every week and lifting
and loading the water samples into the vehicle. (Id. at 5.)
On February 25, 2010, Plaintiff discovered a ganglion
cyst on her left hand between her wrist and middle finger.
(Id. at 12.) Before February 25, 2010, Plaintiff was having
problems trying to lift and, when lifting heavy pans into
the micro section before the cysts appeared, she felt pain

and pulling in her left hand. (Id. at 12; 13.) Plaintiff

saw Dr. Stephen Pohl at Immediate Med as a part of the
workers’ compensation process and understood from him that
a ganglion cyst develops through repetitive motion. (Id. at
13.) Dr. Pohl referred Plaintiff to Dr. William Kropp, who
removed the cyst during surgery on March 31, 2010. (Id.)
Plaintiff was off work for nearly two months after the
surgery and returned to work with light duty restrictions
from Dr. Kropp, which Defendant accommodated. (Id.) During
the light duty period, Plaintiff did not do any sample
preparation-rather, she entered laboratory data in a
database, typing with one hand. (Doc. 37, Attach. 2 at 11.)
As a result of Plaintiff being placed on light duty work,
the rest of the staff had to cover Plaintiff’s lab analyst
work. (Id.) Dr. Kropp released Plaintiff to return to work
without restrictions in October 2010 and discharged her
from his care. (Doc. 37, Attach. 1 at 16.)

Plaintiff complained to Dr. Kropp of pain in her neck,
arm, and hand, and she understood that he thought she might
have a pinched nerve. (Id. at 16.) He sent her to Dr. H.
Clark Deriso in October 2010 and Plaintiff understood that
Dr. Deriso thought she might have a pinched nerve. (Id.) On
November 2, 2010, Plaintiff went to the Candler Hospital
emergency room and requested a couple of days off from work

and a referral to a neurological doctor. (id. at LT.)

Plaintiff received an excuse for two days off and a
referral to Dr. E. Frank Lafranchise of Savannah Neurology
Specialists. (Id.) Plaintiff saw Dr. 4Lafranchise = on
November 5, 2010 and an EMG nerve conduction test was done
on November 16, 2010. (Id.) Plaintiff received a copy of
the EMG report of Julia Mikell, M.D., which stated that the
nerve conduction studies and needle examination were
normal, and “there [was] no EMG evidence of neuropathy or
cervical radiculopathy.” (Ede at IfFALBs:) Plaintiff
testified that she recalled finding out in November of 2010
that the results of the EMG were normal. (Id. at 18.)
Plaintiff obtained a medical excuse from Dr. Mikell, which
Plaintiff gave to Defendant, verifying that Plaintiff had
been seen on November 16, 2010 and could return to work
with no restrictions on November 17, 2010. (Id.)

On November 30, 2010, Plaintiff saw Wallette Widener,
APRN, at Savannah Neurology Specialists. (Id.) Ms. Widener
discussed with her the results of the EMG and MRI as well as
the fact that Plaintiff could return to work but was
advised to avoid operating heavy equipment or lifting any
heavy objects until she has completed physical therapy.
(Id.) The only report which Plaintiff provided Defendant
from this visit was a return to work status form dated
November 30, 2010, listing a diagnosis of neck pain, and

restricting Plaintiff from lifting and “while attending PT
(physical therapy) no driving heavy equipment.” (Id. at
19.) The return to work form did not restrict Plaintiff
from heavy lifting, it restricted her from lifting. (Id.)
Plaintiff admits that lifting and operating heavy equipment
are essential functions of her job as a lab analyst. (Id.)
After Defendant received these restrictions, Plaintiff was
put back on data entry for a brief period of time. (Doc.
37, Attach. 2 at 13.) Defendant also sought to place
Plaintiff back into the regular working schedule, limiting
the lifting as much as possible. (Id.) Plaintiff continued
to say she was not able to perform the duties in that she
could not pick up things, she could not lift things, and
she could not hold things. (Id.) Plaintiff was asked a
couple of times by Mr. Tony Tucker, the laboratory manager,
to provide additional information as to the scope of her
restrictions. (Doc. 37, Attach. 1 at 20.) In response,
Plaintiff told her employer that they could contact her
doctor with any questions. (Id.)

Plaintiff signed a request for FMLA leave and leave
was granted effective January 18, 2011. (Id. at 20; 22.)
Plaintiff felt that Defendant forced her to sign the FMLA
documents and take her remaining leave. (Id.) Plaintiff had
previously requested FMLA leave by way of a form dated

March 30, 2010 and had used FMLA leave during her workers’
compensation leave. (Id. at 28.) On February 6%; 2011,
Plaintiff was evaluated by Fremont Wirth, M.D. of the
Neurological Institute of Savannah as an independent
medical examination in her workers’ compensation action
involving Defendant. (Id. at 23.) In the independent
medical evaluation, Drs Wirth found that Plaintiff's
“current level of functional activity appears normal. Her
subjective complaints are not substantiated by objective
findings and restriction of activities cannot be
substantiated.” (Id. at 48.) Dr. Wirth also noted that,
after reviewing a MRI done at St. Joseph’s Hospital, “[t]he
changes are minimal degenerative changes and are not
unusual in a 44 year old person.” (Id. at 51.)

According to Plaintiff, she suggested to Heath Lloyd,
the then Water Supply and Treatment Director for Defendant,
that she be transferred to the office downtown that works
with the water part of public works, or the wastewater
laboratory. (Doc. 37, Attach. 1 at 25.) Before her injury
in February of 2010, she had applied more than once to work
at the wastewater laboratory. (Id.) She made inquiries to
Lloyd about transfers, however, Plaintiff does not recall
ever applying to an open position after February 25, 2010
or specifically requesting to be transferred to an open

position. (Id. at 26.)
Plaintiff admits that Defendant has shown that she was
permitted, and did in fact take, her 12 weeks of FMLA
leave. (Id. at 28.) Plaintiff received a letter from
Rebecca Copeland dated January 14, 2011 indicating that
since Plaintiff began to use FMLA benefits on March 21,
2010, as of January 14, 2011, Plaintiff had 3.7 weeks of
FMLA benefits remaining. (Id.) Plaintiff next received a
letter from Ms. Copeland dated January BL» 2011,
indicating, among other things, that Plaintiff’s FMLA
benefit was approved from January 18, 2011 through February
13, 2011, and that her FMLA balance ended on February 13,
2011. (Id. at 28-29.) Plaintiff did not return to work. She
filled out a request for special leave without pay for
“personal leave” beginning February 14, 2011, the day after
her FMLA leave ran out, but this leave was disapproved.
(Id. at 29.) Plaintiff did not state that she could have
performed all of the essential functions of the job as of
the day she requested leave without pay, rather, Plaintiff
was under the belief that she was supposed to stay under
the restrictions until Dr. Lafranchise saw her again, which
had not occurred as of the date of Plaintiff’s deposition.
(Id. )

Plaintiff obtained an FMLA Certification of Health

Care Provider form from Dr. Kropp on February 14, 2011 but
did not see Dr. Kropp in obtaining this form. (Id. at 30;
32.) The form states that Plaintiff was unable to perform
the essential function of the job of repetitive movement.
(Id. at 30; 54.) Plaintiff states that she does not know
whether this statement on the form related to the date of
signing the form, February 11, 2011, or to the date that he
was treating Plaintiff before she was released to work
without restrictions in 2010. (Id. at 32.) However,
Plaintiff stated that Dr. Kropp was supposed to be signing
the form “for [her] to go back to work.” (Id.)

Plaintiff was terminated on February 23, 2011. (Doc.
37, Attach. 2 at 19.) Plaintiff was terminated because she
was unable to perform the job duties and had no leave left.
(Id. at 16.) Per Lloyd, Plaintiff had exhausted all leave,
and “the process for the organization is if you do not have
time, i.e., leave, vacation, leave without pay” then
“separation from work is the next part of the process.”
(Doc. 37, Attach. 3 at 3, 19.) On May 5, 2011, Plaintiff
filed a charge of discrimination with the United States
Equal Employment Opportunity Commission (“EEOC”) dated
March 24, 2011. (Doc. 37, Attach. 1 at 30.) After receiving
the Notice of Right to Sue, Plaintiff filed an action in
Chatham County State Court on February 25, 2013. (Doc. 1 at

15.) The state court action was dismissed without prejudice
on April i, 2013, after which Plaintiff filed this action
on April 11, 2013. (Id. at 1.) In her complaint, Plaintiff
brings claims for discrimination, retaliation, and
interference under the ADA and claims for interference and
retaliation in violation of the FMLA. (Id. at 9-11.)

In Defendant’s Motion for Summary Judgment, Defendant
argues that Plaintiff’s FMLA claims are barred by the two-
year statute of limitations. Defendant further argues that,
even if Plaintiff’s FMLA claims are not barred, the claims
nevertheless fail because Plaintiff received twelve weeks
of FMLA leave and, therefore, no FMLA right was interfered
with and Plaintiff is unable to show that Defendant’s
legitimate, non-retaliatory reasons for terminating
Plaintiff were pretext for retaliating against Plaintiff.
(Doc. 37 at 12-16.) In regards to Plaintiff’s ADA claims,
Defendant contends that Plaintiff was not a qualified
individual under the ADA. (Id. at 17-22.) Defendant also
argues that Plaintiff’s ADA retaliation claim must be
dismissed because Plaintiff failed to exhaust her
administrative remedies before the EEOC, because the
retaliation claim is duplicative of the discrimination
claim, and because Plaintiff has failed to rebut
Defendant's legitimate, non-retaliatory reason for

terminating Plaintiff. (Id. at 20-25.) In the event that
the ADA retaliation claim survives, Defendant argues that

 

any claim for monetary damages must be dismissed. (Id. at
25%)
ANALYSIS
Le. SUMMARY JUDGMENT STANDARD
According to Fed. R. Civ. P. 56(a), “[a] party may
move for summary judgment, identifying each claim or

defense-or the part of each claim of defense-on which

f

summary judgment is sought.” Such a motion must be granted
“if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as
a matter of law.” Id. The “purpose of summary judgment is
to ‘pierce the pleadings and to assess the proof in order

to see whether there is a genuine need for trial.’

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

 

S74, 987, 106 8. Ce. 1348, 1356, B9 L. Bd. 2d. 538 (1996)
(quoting Fed. R. Civ. P. 56 advisory committee notes).
Summary judgment is appropriate when the nonmoving party
“fails to make a showing sufficient to establish the
existence of an element essential to that party’s case, and
on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.

 

Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986). The substantive

law governing the action determines whether an element is

Ly
essential. DeLong Equip. Co. v. Wash. Mills Abrasive Co.,

 

887 F.2d 1499, 1505 (11th Cir. 1989).
As the Supreme Court explained:

[A] party seeking summary judgment
always bears the initial responsibility
of informing the district court of the
basis for its motion, and identifying
those portions of the pleadings,
depositions, answers to
interrogatories, and admissions on
file, together with the affidavits, if
any, which it believes demonstrate the
absence of a genuine issue of material
Eack .

Célotex, 477 U.S. at 323, 106 §. Ct. at 2553. The burden
then shifts to the nonmoving party to establish, by going
beyond the pleadings, that there is a genuine issue

concerning facts material to its case. Clark v. Coats &

 

Clark, In@.,; $29 Fetd e044, GOS (llth Cia, TSeL). Lhe Court
must review the evidence and all reasonable factual
inferences arising from it in the light most favorable to
the nonmoving party. Matsushita, 475 U.S. at 587-88, 106 S.
Ct. at 1356. However, the nonmoving party “must do more
than simply show that there is some metaphysical doubt as
to the material facts.” Id., 475 U.S. at 586, 106 S. Ct. at
1356. A mere “scintilla” of evidence, or simply conclusory

allegations, will not suffice. See, e.g., Tidwell v. Carter

 

Prods., 135 F.3d 1422, 1425 (llth Cir. 1998). Nevertheless,

where a reasonable fact finder may “draw more than one

il
inference from the facts, and that inference creates a
genuine issue of material fact, then the Court should

refuse to grant summary judgment.” Barfield v. Brierton,

 

883 F.2d 923, 933-34 (llth Cir. 1989).

II. PLAINTIFFE’S FMLA CLAIMS

 

Defendant first argues that Plaintiff’s FMLA claims
are barred by the two-year statute of limitations set out
at 29 U.S.C. § 2617(c). (Doc. 37 at 12.) Except for an
action brought for a willful violation, an action must be
brought “not later than 2 years after the date of the last
event constituting the alleged violation for which the
action is brought.” 29 U«S.C. § 2617(c) (1)« Plaintift and
Defendant both agree that the date of the last event
constituting a violation was the date of Plaintiff’s
termination, February 23, 2011. Plaintiff, however,
contends that her action is timely brought. Plaintiff filed
an action in state court on February 25, 2013, and argues
that, although the action was dismissed without prejudice
on April 1, 2013, Plaintiff refiled this complaint on April
11, 2013 in federal court and Defendant had proper notice
of Plaintiff’s claims. (Doc. 42 at 7-8.) The Court notes
that Plaintiff does not argue in her response brief that
the three-year statute of limitations for willful

violations applies. (Doc. 42 at 7-8.) Plaintiff appears to

12
be arguing that her initial complaint on February 25, 2013
was timely filed, and the second complaint on April ll,
2013, somehow relates back to the first filed complaint.
The Court rejects this argument and finds that summary
judgment is due to be granted to Defendant on Plaintiff's
FMLA claims.

First, even if the state court action was timely
filed, the Court finds that Georgia’s renewal statute,
O.C.G.A. § 9-2-61, does not save Plaintiff’s instant
complaint. “ ‘[A] court looks to state law to define the
time limitation applicable to a federal claim only when
Congress has failed to provide a statute of limitations for

ee

a federal cause of action.’ Phillips v. United States,

 

260 F.3d 1316, 1318 (11th Cir. 2001) (quoting Pipkin v.

United States Postal Serv., 951 F.2d 272, 275 (10th Cir.

 

1991)). In an unpublished opinion, the Eleventh Circuit has
found that O.C.G.A. § 9-2-61 does not govern the renewal of
a dismissed complaint where the plaintiff alleges
violations of federal law that contain a specific statute

of limitations. Miller v. Georgia, 223 F. App’x 842, 844

 

(llth Cir. 2007). In Miller, 223 F. App’x at 844, the
plaintiff filed her initial complaint alleging violations
of Title VII, the ADA, and the ADEA within the 90-day

statute of limitations found under those provisions. The

13
complaint, however, was later dismissed for failure to
perfect service. Id. at 645. The plaintiff then filed the
federal complaint, well after the expiration of the 90-day
period, and contended that 0.C.G.A. § 9-2-61 governed the
renewal of a dismissed complaint. Id. at 845. The Eleventh
Circuit disagreed and found that, because Title VII, the
ADA, and the ADEA all contain specific statute of
limitations periods, which the plaintiff failed to satisfy,
the Georgia renewal statute did not operate to save her
claims. Id. Other circuit courts have similarly found that
found that where a federal statute has its own statute of
limitations, a state saving statute does not apply to
expand that statute of limitations. See Rush v. Lock, 19 F.
App'x 416, 418 (7th Cir. 2001) (“When a plaintiff brings a
claim in federal court that is subject to a federal, rather
than a state, statute of limitations, a state saving

statute does not apply.”); Smith v. Nationstar Mortg., LLC,

 

756 F. <App'x 532, 534-35 (6th Cir. 2018) (“(Wle have

invoked [Burnett v. New York Cent. R.R. Co., 380 U.S. 424,

 

433; 85 Se Ct. L10S0, JOST, 13 Ls Bd: 20 941 (1965)]
repeatedly when determining whether to apply state savings
statutes to other federal laws, noting that when a claim is
based on a federal law that has its own statute of

limitations, it is straightforward that those limitations

14
control.” (internal quotation marks and citations
omitted)). Here, the FMLA has a specific statute of
limitations in place. See 29 U.S.C. § 2617(c). Accordingly,
the Court finds that Georgia’s saving statute does not
apply to expand the clearly set statute of limitations.
Additionally, the Court finds that the statute of
limitations has not been tolled. First, it is clear that,
in the Eleventh Circuit, “the filing of a complaint that
was later dismissed without prejudice does not
automatically toll the limitations period for a future
complaint.” Miller, 223 F. App'x at 845 (citing Bost v.

Fed. Express Corp., 372 F.3d 1233, 1242 (11th Cir. 2004);

 

Justice v. United States, 6 F.3d 1474, 1478-79 (11th Cir.

 

1993)). See also Stein v. Reynolds Sec., Inc., 667 F.2d 33,

 

34 (llth Cir. 1982). Second, the Court notes that Plaintiff
has not argued that the statute of limitations should be
equitably tolled. It is the plaintiff's duty to establish
that tolling is warranted, Bost, 372 F.3d at 1242, and
Plaintiff has not made any arguments in this case as to why
this Court should equitably toll the statute of
limitations. Accordingly, Defendant’s Motion for Summary

Judgment as to Plaintiff’s FMLA claims is GRANTED.

15
III. PLAINTIFE’S ADA DISCRIMINATION CLAIM

 

The ADA prohibits a covered employer from
discriminating “against a qualified individual with a
disability because of the disability of such individual.”
42 U.S.C. § 12112. In the absence of direct evidence,
Plaintiff must establish a prima facie case of disability
discrimination utilizing the familiar burden shifting

framework found in McDonnell Douglas v. Green, 411 U.S.

 

792, 802-04, 93 S. Ct. 1817, 1824-25, 36 L. Ed. 2d 668

(1973). Woodruff v. Sch. Bd. of Seminole Cty., Fla., 304 F.

 

App'x 795, 797 (11th Cir. 2008). Under this framework,
Plaintiff must first make out a prima facie case by showing
that she (1) has a disability; (2: is a qualified
individual under the ADA; and (3) was subjected to unlawful

discrimination because of the disability. Holly v. Clairson

 

THdus., TedwGs, 492 F.3d 1247, 1255-56 (ith Gir. 2007).
Should Plaintiff establish a prima facie case, Defendant
then bears the burden of producing a legitimate, non-
discriminatory reason for the adverse action. Woodruff, 304

F. App'x at 797 (citing to Cleveland v. Home Shopping

 

Network, Inc., 369 F.3d 1189, 1193 (11th Cir. 2004)). If
Defendant meets this burden, Plaintiff must then point to

evidence that the proffered reason is merely pretextual.

Id.

16
Defendant contends that it is entitled to summary
judgment on any claim of discrimination under the ADA
because Plaintiff was not a qualified individual with a
disability under the ADA. (Doc. 37 at 17.) In the
alternative, if Plaintiff was a qualified individual,
Defendant argues that it is still entitled to summary
judgment because Plaintiff cannot establish the third
element of her prima facie case of discrimination (Id. at
19-20) and because Plaintiff cannot rebut the legitimate,
non-diseriminatory reasons fer termination (Id. at 20-21).

Taking the second prong of the prima facie case, the
Court finds that Plaintiff has not shown that she is or was
a qualified individual under the ADA. To show she is a
qualified individual, a plaintiff must show that she can
perform the essential functions of the employment position
she holds with or without reasonable accommodations. Salem

v. City of Port St. Lucie, No. 18-14923, 2019 WL 4942237,

 

at *1 (llth Cir. Oct. 8, 2019) (citing Holly, 492 F.3d at
1255-56). An accommodation is reasonable and necessary
under the ADA only if it will enable the employee to
perform the essential functions of the job. id...

“[E]ssential functions are the fundamental job duties of a

position that an individual with a disability is actually

17
required to perform.” Holly, 492 F.3d at 1257 (internal
citation and quotation marks omitted).
Whether a function of a position is

essential is evaluated on a case-by-
case basis by examining a number of

factors, including the employer's
judgment of what it believes to be the
essential functions, any written

description of the position, the amount
of time spent on the job performing the
function, and the consequences of not
requiring the employee to perform the

 

 

function.
Williams v. Revco Disc. Drug Centers, Inc., 552 F. App'x
919, 921 (11th Cir. 2014) (citing D'Angelo v. ConAgra
Foods, Inc., 422 F.3d 1220, 1230 (llth Cir. 2005)). “If the

individual is unable to perform an essential function of
his job, even with an accommodation, he is, by definition,
not a ‘qualified individual’ and, therefore, not covered
under the ADA. In other words, the ADA does not require the
employer to eliminate an essential function of the
plaintiff's job.” Holly, 492 F.3d at 1256 (internal
citation and quotation marks omitted).

In support of its contention that Plaintiff is not a
qualified individual, Defendant points to Plaintiff’s
deposition testimony in which Plaintiff states that heavy
lifting, driving a vehicle, and repetitive motions were
essential functions of her job. (Doc. 37 at 19.)

Additionally, Defendant highlights the fact that Plaintiff,

18
at least as of the date of her deposition, could not
perform the essential functions of the job with or without
reasonable accommodations. ( Tet.) In response, Plaintiff
states that “Defendants did not take appropriate steps to
ensure that Plaintiff was accommodated and failed to offer
appropriate services to assist Plaintiff. Plaintiff was
doing her job with the restrictions until Defendant stopped
accommodating her and forced her to take her FMLA and
denied her leave without pay.” (Doc. 42 at 10-11.)

The Court finds that Plaintiff was not a qualified
individual under the ADA. According to Plaintiff, the job
of lab analyst included “a lot of heavy lifting” with all
three sections involving lifting. (Doc. 37, Attach. 1 at 5;
6.) The position also required analysts to go out and
collect samples on certain days of the week, which required
driving and lifting the samples. (Id. at 5.) Plaintiff also
Stated that it was important for the analysts to switch
between the three sections of the lab. (Id. at 6.)
Moreover, Plaintiff further acknowledged that heavy lifting
had to be performed in the job and that, if she was unable
to do it, the other lab analysts had to perform these
functions. (Id. at 12 (“If I don’t do it, other people have
to do it. It has to be done. There’s no going around it.

And if I’m hurt and I can’t do it, then other analysts

19
would have to do it.”).) Therefore, Plaintiff acknowledges
that lifting, including heavy lifting, repetitive
movements, and the ability to operate a vehicle are
essential functions of the position she held while employed
by Defendant. (Doc. 37, Attach. 1 at 4-6.) Taking into
account the nature of the position, the duties. and
responsibilities performed by lab analysts, and the
consequences of Plaintiff not being able to perform these
duties, the Court finds that Plaintiff’s restrictions, e.g.
lifting, operating heavy machinery, and repetitive
movements, are essential functions of the position.

Plaintiff must demonstrate that she could perform the
essential functions of the job with or without reasonable
accommodations. It is Plaintiff’s duty to identify a
reasonable accommodation that would allow her to perform
the job, and an employer is not obligated to accommodate an
employee in any manner in which the employee desires.
Williams, 552 F. App'x at 921-22. The Court finds that
Plaintiff has failed to show that she could perform the
essential functions of the job with or without reasonable
accommodations.

First, in her response brief, Plaintiff appears to
generally argue that she was performing the job with the

accommodations and restrictions in place until Defendant

20
stopped accommodating her. (Doc. 42 at 11.) The
accommodations that Plaintiff references appears to be the
restrictions placed on her returning to work by Ms.

Widener. The return to work status form completed by Ms.

Widener restricted Plaintiff from lifting and “while
attending PT (physical therapy) no driving heavy
equipment.” (Doc. 37, Attach. 1 at 40.) However, as

discussed above, these are essential functions of the
position. Under the ADA, an employer is not required to
accommodate an employee by eliminating the essential
functions of the job. Williams, 552 F. App'x at 922 (“Nor
does the ADA require an employer to eliminate an essential
function of an employee's job or reallocate job duties to
change the essential functions of a job.” (citing Lucas v.

W.W. Grainger, Inc., 257 F.3d 1249, 1260 (llth Cir. 2001);

 

Barl v. Mervyns, Inc., 207 F.3d 1361, 1367 (11th Cir.

 

2000)); Carroll v. City of Stone Mountain, 544 F. App'x

 

926, 928 (11th Cir. 2013) (noting that the ADA does not
cover those who cannot perform the essential functions of
their jobs presently or in the immediate future). Thus,
Defendant was not required to allocate these duties to the
other lab analysts to accommodate Plaintiff. See Williams,
552 F. App'x at 922 (finding that the ADA did not require

the employer, CVS, to permanently provide the employee with

21
fulltime technical support because this would require the
employer to eliminate essential functions of the pharmacist
job and reallocate those functions to other employees);

Tetteh v. Waff Television, 638 F. App'x 986, 988 (11th Cir.

 

2016) (finding that the ADA does not require an employer to
reallocate job duties and, therefore, the employer was not
required to have another photographer accompany’ the
employee on her assignments while she was recovering from
her injuries).

The only other possible accommodation that Plaintiff
identifies is transferring her to another’ position.
However, in her deposition, Plaintiff was unable to
identify an open position to which she requested to be
transferred as an accommodation. (See Doc. 37, Attach. 1 at
26.) Thus, while Plaintiff made general inquiries to Lloyd
about transfers, Plaintiff does not recall ever applying to
an open position after February 25, 2010 or specifically
requesting to be transferred to an open position. (Id.)
While reassignment may be a valid accommodation under the
ADA, the ADA does not require an employer to transfer an
employee to a position for which there is no vacancy or
“bump another employee from a position in order to
accommodate a disabled employee.” Lucas, 257 F.3d at 1256.

Indeed, 42 U.S.C. § 12111(9) defines the term “reasonable

ae
accommodation” to include “reassignment to a vacant
position.” (emphasis added). Plaintiff has not shown that
there was an open position that she applied for, much less
that she was denied a transfer to the open position.
Plaintiff, therefore, has not shown that a transfer was a
reasonable accommodation.

Finally, the Court notes that Plaintiff, in her
deposition, admitted that there was not an accommodation
that could have been given to her that would have permitted
her to perform the essential functions of the position.
(Doc. 37, Attach. 1 at 26-27 (“Q: But the accommodations
they provided, you weren’t doing your full job, were you?
A: No, not when I can’t drive around town, and, you know, I
wasn’t well. I couldn’t do those essential functions of the
lab analyst position-.”).) Additionally, during Plaintiff's
deposition, the following exchange occurred:

0. Before your employment ended with
the City, was there anything-—after
your ganglion cyst injury = and
before your employment ended,
during that period of time,
between February 2010 and February
of 2011, was there anything that
the City could have done to
accommodate you which would have
allowed you to perform all of the
essential functions of your job as
lab analyst?

A. I don’t know what all they could
have done.

a3
Q. Sitting here today can you tell me
anything they could have done?
A. Tf I couldn’t do it in the
laboratory, they needed to
transfer me. I asked them about
transferring me.
(Id. at 27.) Therefore, as discussed, Plaintiff has not
shown that she could perform the essential job functions
with or without reasonable accommodations. Accordingly, the
Court finds that Plaintiff is not a qualified individual
under the ADA. As a result, Defendant’s Motion for Summary
Judgment as to Plaintiff’s ADA discrimination claim is

GRANTED.

IV. PLAINTIFF’S ADA RETALIATION CLAIM

 

In its Motion for Summary Judgment, Defendant argues
that Plaintiff’s ADA retaliation claim must be dismissed
because Plaintiff failed to exhaust her administrative
remedies before the EEOC, because the retaliation claim is
duplicative of the discrimination claim, and because
Plaintiff has failed to rebut Defendant’s legitimate, non-
retaliatory reason for terminating Plaintiff. (Id. at 20-
25.) Defendant also argues that, in the event that the ADA
retaliation claim survives, any claim for monetary damages
must be dismissed. (Id. at 25.) In response, Plaintiff

contends that her charge of discrimination with the EEOC

included a claim for retaliation, that her retaliation

24
claim is not derivative of her discrimination claim, and
that she can maintain a claim for monetary damages under
the ADA for a retaliation claim. (Doc. 42 at 11-13.)

In regards to Defendant’s exhaustion argument, the
Court finds that Plaintiff has exhausted her administrative
remedies as to the ADA retaliation claim. On Plaintiff’s
charge of discrimination with the EEOC, Plaintiff completed
the section that requires boxes to be checked for what the
alleged discrimination was based on and only selected the
box labeled “DISABILITY.” (Doc. 37, Attach. 1 at 56.)
Plaintiff claims that, while she did not select the box
labeled “RETALIATION,” she alleged retaliation as one of
her claims. (Doc. 42 at 11.) In the box asking for the
“particulars” of the charge of discrimination, Plaintiff
stated that she had requested a transfer to another
department from January 2011 through February 2011 as a
reasonable accommodation for the lifting restrictions, that
she was informed on January 14, 2011 of her FMLA leave
balance, that she completed a leave request under the FMLA,
subsequently requested leave without pay for the period of
February 14, 2011 through March 15, 2011 and was then
discharged on February 23, 2011. (Doc. 37, Attach. 1 at
56.) In the next paragraph, Plaintiff stated that Mr.

Tucker told her to apply for FMLA leave until she was

25
completely released for work, that Lloyd told her that he
did not want to transfer her because he liked her work, and
that Lloyd told her “that [she] was discharged because
[her] leave under the FMLA had exhausted and that [her]
special request for leave without pay was denied.” (Id.)
Plaintiff concludes the “particulars” section with the
statement that “I believe that I have been discriminated
against because of being perceived as an individual with a
disability . .. .” (Id. at 5/7.)

The Court does not find the fact that Plaintiff did
not check the box for retaliation dispositive. In Batson v.
Salvation Army, 897 F.3d 1320, 1327-28 (llth Cir. 2018),
the Eleventh Circuit noted that it had earlier found that
the fact that the plaintiff had not checked the box for
retaliation was not the dispositive question in whether the
plaintiff had exhausted her administrative remedies. The
Eleventh Circuit stated that “although the plaintiff had
not checked the retaliation box on the document she filed
with the EEOC, ‘the exhaustion requirement was nonetheless
Satisfied’ because the EEOC’s ‘investigation . . . would

have reasonably uncovered any evidence of retaliation.’

Batson, 897 F.3d at 1327-28 (quoting Gregory v. Georgia

 

Dep't of Human Res., 355 F.3d 1277, 1280 (11th Cir. 2004).

 

The proper inquiry, therefore, is “whether the

26
‘[plaintiff’s] complaint [is] like or related to, or grew
out of, the allegations contained in [the] EEOC charge.’ ”
Id. (quoting Gregory, 355 F.3d at 1280). The Eleventh
Circuit found that the plaintiff in Batson exhausted her
administrative remedies because she included facts
supporting her ADA accommodation claim in the charge of
discrimination that were like or related to her retaliation
claim. Id. at 1328.

The Court finds that Plaintiff has exhausted her
administrative remedies with regard to the ADA retaliation
charge. Plaintiff stated that she believed she suffered
discrimination because she requested an accommodation, e.g.
a transfer to another department, was not permitted that
transfer, and was terminated after taking FMLA leave. Like
in Batson, the charge of discrimination is sufficiently
“related to” Plaintiff’s retaliation claim to satisfy the
exhaustion requirement. Bo? F.3d at 1328. An EEOC
investigation of Plaintiff's claim that she was terminated
due to her disability would have reasonably uncovered any
evidence of retaliation. See Gregory, 355 F.3d at 1280
(noting that the plaintiff's EEOC charge could have
reasonably been extended to encompass a claim for
retaliation because it was “inextricably intertwined” with

the plaintiff’s complaints of sex and race discrimination).

27
Defendant also contends that it is entitled to summary
judgment on Plaintiff’s ADA retaliation claim because the
claim is duplicative of Plaintiff’s ADA discrimination
Claim, which is subject to dismissal. (Doc. 37 at 22.)
Specifically, Defendant argues that Plaintiff relies on the
same facts and alleged actions by Defendant for both the
discrimination and retaliation claims. (Id. at 22-23.) In
response, Plaintiff contends that the two claims are
distinct—“[f]irst, Plaintiff was discriminated against
because Defendant no longer felt the need to accommodate
her disability. She was then forced to use her FMLA.
Second, when Plaintiff used all her available leave and
went through the motions of asking for unpaid leave and was
denied, she was terminated.” (Doc. 42 at Te? « } The
termination is the basis for the retaliation claim. (Id.)
It appears, therefore, that in her response, Plaintiff
contends that she was retaliated against by being
terminated for taking all of her FMLA leave and then
requesting an additional unpaid period of leave. This
framework diverges somewhat from Plaintiff’s complaint.

In her complaint, Plaintiff claims that Defendant
“retaliated against [her] for exercising her rights under

the ADA to request accommodations for her disability by

forcing her to take FMLA leave and then terminating her

28
when she requested to return to work with accommodations.”
(Doc. 1 at 10.) To the extent that Plaintiff is claiming
she was retaliated against by Defendant refusing to
accommodate her and refusing to engage in an interactive
process, these claims are duplicative of her discrimination
claim, which has been rejected. Lucas, 257 F.3d at 1261. As
noted above, Plaintiff now appears to be contending that
she was retaliated against by being terminated after taking
FMLA leave and requesting additional unpaid leave, which
was denied. (Doc. 42 at 12.)

In order to establish a prima facie case of
retaliation, Plaintiff must show that: (1) she engaged in a
statutorily protected expression; (2) she suffered an
adverse employment action; and (3) there was a causal link
between the adverse action and her protected expression.
Lucas, 257 F.3d at 1260. Where, as here, an employee
alleges retaliation under the ADA without direct evidence
of the employer’s intent, this Court applies the burden

shifting framework established in McDonnell Douglas Corp.

 

v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668
(1973). Batson, 897 F.3d at 1328-29. Once the plaintiff has
made out a prima facie case, the burden shifts to the
employer to articulate a non-discriminatory reason for the

adverse action. Id. If the employer does so, “the burden

29
shifts back to the employee to demonstrate that the
employer’s proffered reason was pretextual by presenting
evidence sufficient to permit a reasonable factfinder to
conclude that the reasons given by the employer were not
the real reasons for the adverse employment decision.” Id.
(internal quotation marks and citation omitted).

Assuming Plaintiff made out a prima facie case of
retaliation under the ADA, the Court finds that Plaintiff
has failed to rebut Defendant’s legitimate, non-retaliatory
reasons for termination. Defendant maintains that
Plaintiff’s employment was terminated because Plaintiff had
no leave left and was unable to perform the essential
functions of her job at the end of her FMLA leave. (Doc. 37
at 24.) An employer does not violate the ADA by terminating
an employee who fails to return to work after expiration of
her FMLA leave or otherwise terminating an employee for
failing to submit a medical release upon returning to work.

Neal v. T-Mobile USA, Inc., No. 1:15-CV-0210-TWT-JSA, 2016

 

WL 4492837, at *16 (N.D. Ga. Aug. 1, 2016), report and
recommendation adopted, No. 1:15-CV-210-TWT, 2016 WL
4479497 (N.D. Ga. Aug. 25, 2016), aff'd, 700 F. App'x 888

(llth Cir. 2017); Diaz v. Transatlantic Bank, 367 F. App'x

 

93, 97 (llth Cir. 2010) (affirming district court’s grant

of summary judgment to the defendant on plaintiff’s ADA and

30
FMLA claims of retaliation where the employer terminated
the plaintiff because she failed to obtain medical
clearance to return to work at the end of her FMLA leave);

Roddy v. City of Villa Rica, Ga., 536 F. App'x 995, 1002

 

(lith Cir. 2013) (affirming the district court’s grant of
summary judgment to the defendant because plaintiff failed
to establish that the legitimate reason proffered by the
defendant for termination, that plaintiff could = not
physically return to work after his leave period, was
pretextual).

In this case, the record shows that Plaintiff was
permitted to take all of her FMLA leave and then, at the
expiration of that leave, requested an additional thirty-
day period of leave without pay, which was denied. (Doc.
37, Attach. 1 at 29.) Plaintiff, in her deposition,
acknowledged that she did not know if she could perform the
essential functions of her job at the conclusion of her
FMLA leave. (Id.) Accordingly, Defendant has offered a
legitimate, non-retaliatory reason for termination.
Plaintiff has not offered any reason or argument that
Defendant’s proffered reason for termination was mere
pretext for retaliation for taking and/or requesting

medical leave, whether under the FMLA or otherwise.

Plaintiff has not shown, or argued, that she was able to

3.1
return to work at the conclusion of her FMLA leave after
her request for leave without pay was denied or that she
could perform the essential functions of her job. Although
Defendant specifically raises the argument that Plaintiff
cannot show pretext, Plaintiff does not address this
argument in her response brief. (See Doc. 42 at 11-13
(arguing that Plaintiff exhausted her administrative
remedies on her ADA retaliation claim, that the retaliation
claim is not duplicative of her ADA discrimination claim,
and, finally, that Plaintiff has a valid claim for damages
on the ADA retaliation claim) .)

Even looking to other sections of her response brief,
Plaintiff does not clearly argue how Defendant’s proffered
reason for termination was pretext. For example, in her
response brief regarding her FMLA retaliation claim, which
offers slightly more argument than the section addressing
her ADA retaliation claim, Plaintiff contends that her
“termination was a clear result of her requesting
accommodation on the job but being denied.” As discussed
above in regards to whether Plaintiff was a qualified
individual under the ADA, Plaintiff has not shown that
there was any accommodation that would have permitted her
to perform the essential functions of the job. In essence,

Plaintiff contends that Defendant should have continued to

32
allow her to work with her restrictions, thereby removing
the essential functions of her job or otherwise placing
those job duties that she could not perform on the other
lab analysts. The ADA does not require such accommodations
by an employer. Williams, 552 F. App'x at 922 (“Nor does
the ADA require an employer to eliminate an essential
function of an employee's job or reallocate job duties to
change the essential functions of a job.”); Lucas, 257 F.3d
at 1260. Accordingly, the Court finds that Plaintiff has
failed to rebut the legitimate, non-retaliatory reason for
termination. As a result, Defendant’s Motion for Summary
Judgment as to Plaintiff's ADA retaliation claim is
GRANTED.
CONCLUSION

For the foregoing reasons, Defendant’s Motion for
Summary Judgment (Doc. 37) is GRANTED. The Clerk of Court
is DIRECTED to close this case.

sr
SO ORDERED this €/— day of November 2019.

ZerreZ

WILLIAM T. MOORE, JR.&*
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

33
